Title: From John Adams to John Quincy Adams, 24 July 1822
From: Adams, John
To: Adams, John Quincy



my dear Son,
Quincy July 24th. 1822—

At the request of our worthy friend and excellent Neighbour Dr Amos Holbrook; I transmit you the inclosed papers, praying you to convey them to the Superintendent of the Patent Office, If I knew Dr Thornton was there I would have transmitted them to him. But I think I have heard some other Gentleman was there, and that he was in some other station—My Compliments to him, if you please—
It is requested the answer may be made to Capn. William Mellus of Dorchester state of Massachusetts, to the care of Dr Amos Holbrook of Milton—Or it may be addressed to me—There are thirty dollars inclosed to pay the fees—
Capn. Mellus is represented to me as a very worthy Man whose integrity industry, & enterprise have not been abated by his Misfortunes, though he has lost a Ship at Sea—
If you cannot come on yourself, I wish Mrs Adams would, and bring with her, her Brother Johnson The Air of Quincy Sea, & rockey Mountains would do her more good, than all the air and Physick of Philadelphia—I am your affectionate Father
John Adams